Citation Nr: 9912118	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-27 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $10,000, plus accrued interest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 17 years of active service from June 
1956 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Committee on Waivers and Compromises (COWC) at the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted a partial waiver in 
the amount of $17,382.50.  

In August 1998 the Board remanded the case to the RO for 
additional development.

The Board notes that the veteran's correspondence dated 
August 22, 1995, may be construed as a notice of disagreement 
as to the issue of the validity of the amount of 
indebtedness.  The record does not reflect that the RO has 
issued a statement of the case as to this issue; therefore, 
the matter is addressed in this remand order.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998).  

The Board also notes that subsequent to the last supplemental 
statement of the case as to the issue on appeal, additional 
pertinent evidence was added to the claims file.  As the 
veteran has not waived RO consideration of this evidence, the 
Board finds that appellate review of this matter must be 
deferred for additional development.  See 38 C.F.R. 
§ 20.1304(c) (1998).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, the veteran has submitted correspondence 
challenging the validity of the debt created and additional 
evidence has been added to the file which was not previously 
considered by the RO.  Therefore, the case must be remanded 
for additional development.

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998);  see also VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should issue a Statement of 
the Case as to the issue of validity of 
indebtedness, and allow the veteran the 
requisite period of time for a response.

2.  Thereafter, if a valid debt remains, 
the veteran should be allowed an 
opportunity to submit additional evidence 
pertinent to his request for waiver of 
recovery of loan guaranty indebtedness.  

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
If not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


